Citation Nr: 9935377	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-29 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a post-operative 
cardiovascular disability to include aortic aneurysm 
residuals.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from March 1971 to 
March 1974.  This


matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which, in 
pertinent part, denied compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a myocardial infarction.  
In July 1997, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
August 1998, the veteran was afforded a hearing before the 
undersigned Member of the Board.  In March 1999, the Board 
requested an opinion from a VA medical expert (VHA).  In 
March 1999, the veteran was informed of the VHA request.  In 
April 1999, the requested VHA opinion was incorporated into 
the record.  In June 1999, the veteran was provided with a 
copy of the VHA opinion and informed of his right to submit 
additional evidence and/or argument in support of his claim.  
In July 1999, the veteran submitted additional argument.  The 
veteran has represented himself throughout this appeal.  

The veteran may have submitted an informal application to 
reopen his claim of entitlement to post-traumatic stress 
disorder (PTSD) and an informal claim of entitlement to 
service connection for a post-operative cardiovascular 
disability claimed as the result of cigarette smoking.  It 
appears that the RO has not had an opportunity to act upon 
the informal application and claim.  Absent an adjudication, 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Board 
Member cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  

Therefore, the issues of whether new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD and service 
connection for a post-operative cardiovascular disorder 
claimed as a result of cigarette smoking are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran was examined and treated of complaints of 
radiating low back pain and lower extremity pain and cramping 
between 1986 and 1993 at the Huntington, West Virginia, and 
Beckley, West Virginia VA Medical Centers.  The treating VA 
medical personnel failed to conduct thorough evaluations of 
the veteran's lower extremity complaints.  

3.  The veteran was subsequently diagnosed with peripheral 
vascular disease, coronary artery occlusive disease, 
atherosclerosis, bilateral aortoiliac disease, bilateral 
iliofemoral occlusive disease, hyperlipidemia, elevated 
cholesterol, low high-density lipoprotein, and an abdominal 
aortic aneurysm.  He underwent an abdominal aortic 
aneurysmectomy with aortobifemoral reconstruction.  

4.  The veteran's cardiovascular disabilities have not been 
shown to be etiologically related to VA medical treatment.  
VA medical treatment did not result in disability or 
additional disability.  


CONCLUSION OF LAW

A cardiovascular disability was not incurred or aggravated as 
the result of VA medical treatment.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

The veteran asserts on appeal that the record supports an 
award of compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for a post-operative cardiovascular 
disability including aortic aneurysm residuals.  He contends 
that VA medical personnel failed to properly identify and 
treat his significant cardiovascular disorders and such 
inaction aggravated the disabilities and will ultimately 
shorten his life.  

The Board initially observes that 38 U.S.C.A. § 1151 has been 
amended during the pendency of the veteran's appeal.  The 
effective date of the amended statute is October 1, 1996.  In 
a precedent opinion dated December 31, 1997, the Acting 
General Counsel of the VA concluded that "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (Dec. 31, 1997).  

As the veteran's claim under 38 U.S.C.A. § 1151 was filed in 
March 1996, the claim will be considered under the version of 
38 U.S.C.A. § 1151 (West 1991) as in effect prior to October 
1, 1996.  The statute provides, in pertinent part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

The pertinent provisions of 38 C.F.R. § 3.358 (1999) clarify 
that:

  (a)	General.  Where it is 
determined that there is additional 
disability resulting from a disease or 
injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, 
compensation will be payable for such 
additional disability.  
  (b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
  (1)	The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  

***

  (ii)	As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
  (2)	Compensation will not be 
payable under 38 U.S.C. § 1151 for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  
  (c)	Cause.  In determining whether 
such additional disability resulted from 
a disease or an injury or an aggravation 
of an existing disease or injury suffered 
as a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
  (1)	It will be necessary to show 
that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.  
  (2)	The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
  (3)	Compensation is not payable for 
the necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

At a July 1986 VA examination for compensation purposes, the 
veteran complained of occasional lumbar spine pain and 
nocturnal leg aching.  On examination, he exhibited no 
cardiovascular or lumbar spine abnormalities.  A blood 
pressure reading of 120/80 mmHg was noted.  The VA examiner 
diagnosed the veteran with a "normal exam."  

A January 1987 VA treatment record conveys that the veteran 
complained of intermittent back and leg pain and difficulty 
climbing hills.  He presented a history of questionable 
hypertension.  An impression of chronic low back pain was 
advanced.  A May 1987 VA treatment record states that the 
veteran complained of right lower extremity pain which 
radiated down the extremity.  The veteran was diagnosed with 
chronic low back pain.  A November 1987 VA treatment record 
states that the veteran complained of radiating low back and 
bilateral leg radicular pain and cramping associated with 
climbing hills, standing for prolonged periods of time, and 
walking fast.  

A December 1987 physical evaluation from Syed A. Zahir, M.D., 
relates that the veteran complained of back pain and 
"crampy" lower extremity pain.  Dr. Zahir advanced a 
clinical impression of a "history of low back pain, etiology 
undetermined."  The doctor commented that while the veteran 
appeared to have satisfactory circulation in his legs, he did 
advance complaints of "some claudication pain."  He 
recommended that the veteran undergo a vascular evaluation in 
order to determine whether he had any "vascular 
insufficiency of the lower extremities."  

At an August 1990 hearing before a panel of the Board, the 
veteran testified that he was treated at the VA for his 
complaints of leg numbness and was taking blood thinners.  He 
states that he was not informed by treating VA medical 
personnel of the cause of his leg numbness.  

A September 1992 VA hospital summary reports that the veteran 
complained of chronic low back and bilateral leg pain of 
twenty years' duration.  An October 1993 treatment entry from 
Bruce Greenberg, M.D., indicates that the veteran complained 
of back, bilateral hip, and bilateral leg pain of 
approximately twelve years' duration associated with walking.  
An impression of "atypical pains of back, hips, [and] legs-
almost like claudication in legs" was advanced.  Clinical 
documentation from Dr. Greenberg dated in November 1993 
states that the veteran had an elevated lipid profile and 
possible intermittent claudication.  The veteran was noted to 
be a cigarette smoker.  

A March 1994 hospital summary and associated clinical 
documentation from Greenbrier Valley Medical Center conveys 
that the veteran was seen and evaluated for hip and thigh 
claudication.  Upon admission, he was found to have an 
abdominal aortic aneurysm.  He was noted to have a history of 
hyperlipidemia and cigarette smoking.  He subsequently 
underwent an abdominal aortic aneurysmectomy and 
aortobifemoral reconstruction.  Upon discharge, the veteran 
was diagnosed with an abdominal aortic aneurysm, bilateral 
iliofemoral occlusive disease, hyperlipidemia, and coronary 
artery occlusive disease.  

A May 1994 Social Security Administration (SSA) 
administrative law judge decision determined that "it is 
reasonable to conclude that the claimant's complaints of 
severe pain in the lower extremities since 1984 may have been 
due to undiagnosed vascular problems."  A January 1995 
letter from Jesse Brown, Secretary of the VA, to United 
States Senator John D. Rockefeller, IV, conveys that:

[The Office of the Medical Inspector 
(OMI)] peer reviewer documented that, 
although patients with chronic back pain 
are difficult to manage clinically, 
vascular occlusive disease is usually 
first detected by a good history and 
physical examination.  There was no 
adequate history or physical examination 
in the [Beckley, West Virginia, VA 
Medical Center (VAMC)] outpatient records 
reviewed, nor in the admission on 
September 9, 1992, which was for a 
[computerized tomography] scan of the 
lower lumbar spine.  The history and 
physical examinations for the other two 
impatient episodes of care were either 
scanty or only commented that the 
extremities were normal.  In addition, 
there was no documented evidence of 
complete diagnostic laboratory tests.  
Although [the veteran] was not admitted 
for vascular symptoms, a thorough history 
and physical might have identified the 
patient's vascular disease, if it were 
present at those times.  

The OMI peer reviewer could not make the 
determination for the cause of his 
vascular problems.  It was judged that 
factors contributing to peripheral 
vascular disease in [the veteran's] case 
were smoking and an elevated cholesterol 
level, which was determined from the 
private facility's medical records.  
Though it was documented that [the 
veteran] sustained an injury (he was 
"beaten up") while in the military, 
this type of aneurysm is generally not 
associated with trauma.  

The review conducted by the OMI 
determined that the care provided at [the 
Beckley, West Virginia, VAMC] was below 
our standards.  He did not receive 
comprehensive examinations while he was a 
patient at [the Beckley, West Virginia, 
VAMC].  The focus, on every outpatient 
visit and all three inpatient admissions, 
was too narrow, creating less than 
optimal care for [the veteran].  

In his March 1996 claim for compensation under the provisions 
of 38 U.S.C.A. § 1151, the veteran advanced that such 
compensation was warranted as the Beckley, West Virginia, 
VAMC failed to "properly test and diagnose" his health 
problems and allowed him to go "unmonitored and untreated 
for cholesterol and triglycerides."  As the result of the 
VAMC's inaction, the veteran believed that his arteries 
became blocked and he sustained a heart attack, an aneurysm, 
mental anguish, undue stress, and a shortened life.  

An April 1996 VA hospital summary indicates that the veteran 
had a history of an aorto-femoral bypass, severe 
hypertriglyceridemia, and a myocardial infarction.  In a July 
1996 written statement, the veteran advanced that the VAMC 
improperly prescribed pain medication to him; told him that 
there was nothing wrong with him; and mentally and physically 
abused him.  He stated that his pleas for proper medical 
diagnosis and treatment were ignored by his treating VA 
physicians.  

In his May 1997 notice of disagreement, the veteran advanced 
that his treating VA physicians failed "to properly diagnose 
and treat my peripheral vascular disease and chronic low back 
pain (elevated cholesterol and triglycerides, cardiovascular 
disease, and aortic aneurysm)."  He stated that he had 
suffered permanently and unnecessarily for the past thirteen 
years and "the problems I developed could have been 
prevented with the proper diagnosis and treatment."  

A June 1997 report of a telephone contact from William 
Mossburg, M.D., states that:

[Dr. Mossburg] stated that he took 
exception to reviews we had conducted 
that said that [the veteran] did not 
incur any permanent injury as a result of 
delay in treatment by [the] VA.  He 
emphasized that hyperlipidemia and 
hypertension were never addressed.  The 
hyperlipidemia was especially severe.  He 
also said that [the veteran] has 
exceptionally small circulatory vessels 
for a man.  His vessels were the size of 
a woman's vessels.  ...  The smallness of 
his vessels made it even more important 
to have treated the underlying processes 
earlier.  This man would have developed 
peripheral vascular disease and 
arteriosclerotic disease no matter what 
[the] VA did but the untreated 
hypertension and hyperlipidemia caused 
all of his vascular related diseases to 
progress at a much faster rate.  Add the 
small vessels, hypertension, 
hyperlipidemia to a smoking history and 
you have a prescription for disaster 
according to Dr. Mossburg.  He believes 
he will have more problems with 
peripheral vascular disease in the next 
couple of years and is also fairly 
certain that he will develop problems 
with his carotids.  He believes that the 
veteran has a less than normal life 
expectancy (77-78 years for a man of his 
age) in the first place but is of the 
opinion that [the] VA decreased work-life 
and life expectancy by about a decade.  
Had he been properly treated, he may have 
lived to the upper 60s or to maybe 70 
years of age.  Dr. Mossburg does not 
expect that he will make 60 as things now 
stand.  He said that "the horse is now 
out of the barn" and the appropriate 
treatment that he is receiving presently 
will keep him alive for a few years but 
there is no way to recoup the years lost 
via the lack of VA attention to his major 
cardiovascular problems for 5-7 years.  

At a July 1997 hearing, the veteran testified that he 
repeatedly sought treatment for low back pain from the 
Huntington, West Virginia, and Beckley, West Virginia, VAMCs 
and received no treatment except for prescribed pain 
medication despite his pleas for proper care.  

At the August 1998 hearing before the undersigned Member of 
the Board, the veteran reiterated that he had not been 
properly evaluated at the Beckley, West Virginia, Huntington, 
West Virginia, Clarksburg, West Virginia, and Salem, 
Virginia, VAMCs.  He testified that he had only been afforded 
"spot physicals" which were inadequate to evaluate his 
cardiovascular disabilities.  He stated that when he sought 
private medical treatment, he was immediately diagnosed with 
and treated for his current cardiovascular disabilities.  

The April 1999 VHA opinion notes that the veteran's medical 
records had been reviewed.  The VA physician commented that:  

The patient has a history of peripheral 
vascular disease and is status post 
abdominal aortic aneurysmectomy with 
aortobifemoral reconstruction utilizing 
Gore-Tex.  He also had a 4-cm focal 
abdominal aortic aneurysm, bilateral 
aortoiliac disease and left femoral 
artery stenosis.  In addition, the 
patient had evidence [of] atherosclerosis 
in his coronary arteries as well as with 
catheterization in 1994 revealing a total 
occluded left circumflex between the 
first and second obtuse marginal coronary 
arteries.  His left main, left anterior 
descending and right coronary arteries 
were all described as normal.  His left 
anterior descending and right coronary 
artery supplied collateral flow to the 
region comprised (sic) by the occlusion.  
His ejection fraction was described as 
normal at 60%.  Other diagnoses include 
hyperlipidemia with markedly elevated 
triglycerides as well as elevated 
cholesterol and low high-density 
lipoprotein.  He has [a] history of 
tobacco use although the patient was 
abstinent between the years of 1981 and 
1993.  He is intermittently noted to have 
mild evidence of hypertension.  Review of 
the record indicates that on many 
occasions, his blood pressure was normal 
without therapy and only intermittently 
was it elevated.  

***

In this individual's specific situation, 
symptoms that were present by 1987 
suggest that his aortoiliac 
atherosclerosis was present at that time.  
The exact date of his one occlusion in 
his coronary arteries could not be dated 
as the patient, per the records, was not 
symptomatic and also suffered no cardiac 
damage from it as indicated by his normal 
ejection fraction.  The ejection fraction 
of 60% is normal.  In addition, the 
cardiologist interpreting this study felt 
that it showed normal wall motion and, 
thus, no evidence of previous myocardial 
infarction.  Of note, the cardiac 
catheterization is considered the gold 
standard by which to measure heart muscle 
function and ejection fraction.   

The delay in diagnosing this veteran's 
peripheral vascular disease delayed his 
revascularization of his peripheral 
vessels and thus delayed the time for 
improvement of his symptoms due to 
peripheral vascular disease.  It did not 
in my opinion lead to additional 
subsequent disability.  Aggressive 
modification of cholesterol and lipid 
balance can slow the progression of 
atherosclerosis.  The data that it 
actually reverses atherosclerosis, that 
it takes blockages and makes them less 
severe, has only become available in 
recent years, since the patient's 
diagnosis, and that with aggressive 
modifications of lipids.  The degree to 
which improvement in stenoses can occur 
is extremely minimal.  Therefore, in my 
opinion, the presumed VA's (sic) failure 
to adequately treat the patient over the 
years of 1987 to 1993 did not in my 
opinion aggravate his cardiovascular 
disability.  

What additional disability did the 
veteran sustain as a result of such 
inadequate treatment?  The patient 
fortunately did not have a myocardial 
infarction and, in addition, the 
patient's peripheral vascular disease, 
which was extensive, did not develop over 
those intervening six years.  Although, 
it is likely that is progresses to some 
degree over those six years, the presence 
of symptoms, which the patient suggested 
occurred at least by 1987 or prior, 
provides evidence that the patient's 
stenoses or blockages already were 
severe.  

In my opinion, the lack of therapy at 
that time cannot be quantified in terms 
of an important additional source of 
disability.  Of note, the records that 
are available indicate that the patient 
could not be treated with Mevacor or 
Pravachol which would be among the class 
of drugs called statins which tend to be 
the most effective in lowering 
cholesterol and improving cholesterol 
balance.  Although, clearly it is noted 
they are not the only medications which 
can be used.  In addition, although the 
patient stopped smoking between 1981 and 
1993, his resumption of smoking little 
cigars at that time also is an important 
contributor to the ongoing development of 
atherosclerosis and further blockage.  

In a July 1999 written statement, the veteran related that: 
he exhibited elevated blood pressure readings "on almost 
every occasion that I was seen at the VA facility from 1984 
to 1993;" he was never provided with appropriate treatment 
for his hypertension by the VA; he was not provided with 
appropriate physical examinations at the Beckley, West 
Virginia, VAMC to diagnosis his lower extremity arterial 
problems; and he was not predisposed to cardiovascular 
disease or coronary heart disease.  He advanced that if the 
VA had properly treated his medical disabilities, he "could 
have been spared the pain and suffering of cardiovascular 
disease for maybe indefinitely because the damage that was 
starting to develop by 1987 could have been slowed down or 
reversed if I had been properly doctored by the VA."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The record reflects that the veteran was seen on numerous 
occasion for complaints of radiating low back pain and lower 
extremity pain and cramping at the Huntington, West Virginia, 
and Beckley, West Virginia, VAMCs between 1986 and 1993.  The 
VA has established that the veteran was afforded deficient 
examinations which neither elicited good medical histories 
nor included thorough cardiovascular evaluations and/or 
diagnostic testing appropriate to the veteran's complaints.  
In 1993 and 1994, the veteran sought private medical 
treatment and was subsequently diagnosed with peripheral 
vascular disease, coronary artery occlusive disease, 
bilateral iliofemoral occlusive disease, atherosclerosis, 
bilateral aortoiliac disease, hyperlipidemia, elevated 
cholesterol, low high-density lipoprotein, and an abdominal 
aortic aneurysm.  He underwent an abdominal aortic 
aneurysmectomy with aortobifemoral reconstruction.  The 
veteran has advanced on appeal that he could have either 
avoided the onset of his current cardiovascular disabilities 
or, at least, reduced the severity of the disabilities if he 
had been afforded appropriate medical treatment by the VA.  

The evidence establishes that the veteran would have 
developed chronic cardiovascular disabilities even if he had 
been afforded optimal care by VA medical personnel.  No 
physician has attributed the onset of the veteran's current 
cardiovascular disabilities to his VA medical treatment or 
lack thereof.  The record does contain conflicting medical 
opinions as to the impact of the VA's deficient examinations 
of the veteran.  Dr. Mossburg concluded that the lack of 
prompt VA treatment of the veteran's cardiovascular disorders 
caused the disabilities to progress faster than the rate they 
would have followed if the veteran had been treated at the 
VAMC.  The VHA opinion conveys that while the absence of VA 
treatment delayed revascularization in the veteran, it did 
not result in any additional disability.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

I.  Natural Progress

While Dr. Mossburg's opinion is sufficient to render the 
veteran's claim well-grounded, it establishes no more than 
that the VA's medical care of the veteran allowed the natural 
progression of his cardiovascular disabilities to progress 
unchecked.  Compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) may not be granted for disability 
resulting from the natural progression of the claimed 
disability.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R.§ 3.358 
(1999).  

II.  The Veteran's Opinion

The veteran has advanced on appeal that the absence of prompt 
and thorough VA treatment caused or aggravated his 
cardiovascular disability.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no indication that the veteran is 
a medical professional.  To the extent that the veteran's lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, such statements may not be considered as competent 
evidence.  The Board notes that the veteran attacked the 
validity of the VHA opinion because it had a title of a death 
case.  Except for the title, there is nothing to reflect an 
inaccurate history or medical determination.  We also note 
that it is Dr. Mossberg who first addressed death by entering 
an opinion that there was a decreased life expectancy.  As 
the veteran's cardiovascular disabilities have not been shown 
to have been incurred or aggravated as the result of VA 
hospitalization, medical or surgical treatment, the benefit 
sought on appeal is denied.  

III.  Legal Theory a

An issue before the Board relies on a legal theory of 
entitlement.  In this case, there is a request for benefits 
based on a failure to diagnose or properly treat.  It is 
claimed that the failure to treat resulted in disability that 
may have otherwise been prevented.  More specifically, there 
is an allegation that proper care would have either slowed 
the natural progress of the disease or reversed the natural 
progress of the disease. 

Neither the law nor the regulations specifically address this 
legal issue.  The Court in Boeck v. Brown, 6 Vet. App. 14 
(1993), declined to reach the question.  Therefore, in the 
absence of a law, regulation or decision of the Court that 
specifically authorizes such legal theory of entitlement, the 
Board shall not and may not extent the scope of the law or 
regulations.  Stated differently, accepting all positive 
evidence as true, there is no legal theory of entitlement.  
The issue is a matter of law rather than an issue of fact or 
well groundedness.

IV.  Legal Theory b

If the Court were to decide that a failure to prevent natural 
progression of a disease process is a viable theory of 
entitlement, there remains no basis for the award of 
benefits.  If we accept, without question, the opinion of Dr. 
Mossberg, or the veteran's referencing of medical articles, 
another legal issue arises.  Dr. Mossberg has established 
that the veteran would have developed the disease process 
regardless of the actions of VA.  He does not identify 
aggravation (increase in particular disability) to the 
individual systems.  Rather, the doctor quantifies the 
impairment in terms of decreased life expectancy.  The 
veteran has also argued anguish and stress.  The Board is 
bound by law and regulations.  The VA system is geared toward 
compensating disability based on a schedule for rating 
disabilities.  38 C.F.R. Part 4.  There is no mechanism to 
compensate a living veteran for an expected decrease in life 
expectancy.  Nothing in the opinion of Dr. Mossberg 
translates into the existing regulatory system.  The opinion 
of Dr. Mossberg, when accepted as true, does not provide a 
legal theory of entitlement.  Similarly, claims for anguish 
and stress are not theories of entitlement for VA 
compensation benefits.

Lastly, the veteran attempted to address his back during the 
hearing.  There is no competent evidence that there is any 
relationship between a back disability and VA treatment.

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a  cardiovascular disability is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

